UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4045


UNITED STATES OF AMERICA,

                    Plaintiff - Appellant,

             v.

WILLIE JOE GOODWIN, II,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. J. Michelle Childs, District Judge. (3:17-cr-01143-JMC-1)


Submitted: June 26, 2020                                          Decided: July 13, 2020


Before NIEMEYER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Sherri A. Lydon, United States Attorney, William Camden Lewis, Assistant United States
Attorney, Robert Frank Daley, Jr., Assistant United States Attorney, Kathleen Michelle
Stoughton, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellant. Kimberly H. Albro, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Joe Goodwin, II, pled guilty to possession with intent to distribute crack

cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2018).        The district court

determined at sentencing that Goodwin’s prior convictions for possession with intent to

distribute marijuana in violation of S.C. Code Ann. § 44-53-370(a)(1) (2018), did not

qualify as “controlled substance offense[s]” and declined to sentence Goodwin as a career

offender under U.S. Sentencing Guidelines Manual § 4B1.2 (2016). The Government

appeals, arguing that Goodwin qualified as a career offender. We vacate Goodwin’s

sentence and remand for resentencing.

       We review de novo a district court’s determination of whether a defendant’s prior

conviction qualifies as a career offender predicate. United States v. Furlow, 928 F.3d 311,

317 (4th Cir. 2019), vacated and remanded on other grounds, __ S. Ct. __, No. 19-7007,

2020 WL 2814758 (U.S. June 1, 2020). In Furlow, we held that a similar South Carolina

statute, S.C. Code Ann. § 44-53-375(B) (2018), is divisible and subject to the modified

categorical approach. 1 Id. at 319-22 (citing with approval United States v. Marshall, 747

F. App’x 139, 150 (4th Cir. 2018) (holding § 44-53-370(a)(1) is divisible), cert. denied,



       1
          Section 44-53-370(a)(1) makes it unlawful for any person “to manufacture,
distribute, dispense, deliver, purchase, aid, abet, attempt, or conspire to manufacture,
distribute, dispense, deliver, or purchase, or possess with the intent to manufacture,
distribute, dispense, deliver, or purchase a controlled substance.” Section 44-53-375(B)
provides that any person “who manufactures, distributes, dispenses, delivers, purchases, or
otherwise aids, abets, attempts, or conspires to manufacture, distribute, dispense, deliver,
or purchase, or possess with intent to distribute, dispense, or deliver methamphetamine or
cocaine base” is guilty of a felony.

                                             2
139 S. Ct. 1214 (2019)). We also determined that South Carolina distribution of crack

cocaine qualified as a “controlled substance offense” for purposes of the career offender

Guideline. Furlow, 928 F.3d at 322. Based on Furlow, which we decided after Goodwin’s

sentencing, the district court’s conclusion that Goodwin’s South Carolina § 44-53-

370(a)(1) convictions for possession with intent to distribute marijuana did not qualify as

predicate convictions for purposes of the career offender Guidelines was incorrect. 2

       Therefore, we vacate Goodwin’s sentence and remand for resentencing.             We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                            VACATED AND REMANDED




       2
          Goodwin argues that any error by the district court was harmless because the
district court considered the career offender sentence and determined that the sentence
imposed was appropriate and necessary under the 18 U.S.C. § 3553(a) (2018) factors.
However, for a Guideline error to be harmless, “something more than a review by the
district court of the § 3553(a) factors is needed, particularly since an assessment of those
factors is required at every sentencing.” United States v. Montes-Flores, 736 F.3d 357,
370 (4th Cir. 2013). After a review of the record, we are unable to conclude with any
certainty that the district court would have imposed the same sentence if it had correctly
applied the career offender enhancement. See United States v. Gomez, 690 F.3d 194, 203
(4th Cir. 2012).

                                             3